On Petition for Rehearing
June 29, 1993.
THE COURT:
In our opinion, p. 452 n. 2, we correctly quoted from 26 U.S.C. § 48(g)(l)(C)(i) 1:
a building shall be treated as having been substantially rehabilitated only if the qualified rehabilitation expenditures2 during the 24-month period ending on the last day of the taxable year exceed the greater of
(I) the adjusted basis of such property, or
(II) $5,000.
Appellees’ petition for rehearing and suggestion for rehearing en banc notes that the body of the opinion, slip op. at 1681, truncated the quoted language.
At page 452, first column, the language “a building shall be treated as having been substantially rehabilitated” is substituted for the language “a building shall be treated as substantially rehabilitated.”
In all other respects the petition for rehearing is DENIED.

. Unless otherwise noted, all citations are to the version of the Code in effect in 1982.


. In our opinion we referred to “qualified rehabilitation expenditures" as QREs.